Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Francisco Avoid appeals the district court’s order granting Defendants’ motion to dismiss Avoki’s complaint for lack of subject matter jurisdiction and denying his motion to amend his complaint. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Avoki v. Ferebee, No. 3:15-cv-00136-FDW-DSC, 2016 WL 1092307 (W.D.N.C. Mar. 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED